Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image obtaining device”, “initial pose estimating device”, “map constructing device”, and “pose determining device” in claim 1, “full-image tracking device” in claim 5, “point and line optimization combination device” in claim 6, and “image capturing device”, “image pose estimating device”, “map constructing device”, and “pose determining device” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-10, 13, and 15-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Lee et al. ‘787 (US 2019/0073787 A1).
With respect to claim 1, Lee et al. ‘787 disclose a simultaneous localization and mapping device (shown generally in Figure 1, for example), comprising an image obtaining unit configured to capture color image and depth images of a surrounding environment (103 in Figure 1; paragraph [0026], “color images” and “capable of capturing depth information”; and paragraph [0030], line 6, “color-depth (RGB-D) images”); an initial pose estimating device configured to estimate an initial pose based on the captured color images and the captured depth images (204 in Figure 2; paragraph [0032], lines 1-6); a map constructing device configured to construct a three-dimensional map based on the depth images and the color images (paragraph [0032], lines 13-18); and a pose determining device configured to determine a final pose based on the initial pose and the three-dimensional map (212 in Figure 2).
Similarly, with respect to claim 9, Lee et al. ‘787 disclose a processor-implemented simultaneous localization and mapping method (shown generally in Figure 2, for example) comprising capturing color images and depth images of a surrounding environment (paragraph [0026], “color images” and “capable of capturing depth information”; and paragraph [0030], line 6, “color-depth (RGB-D) images”); estimating an initial pose based on the captured color images and the captured depth images (204 in Figure 2; paragraph [0032], lines 1-6); constructing a three-dimensional map based on the depth image and the color images (f); and determining a final pose based on the initial pose and the three dimensional map (212 in Figure 2).
Furthermore, Lee et al. ‘787 also disclose reconstructing an initial three-dimensional map based on a first depth image and a first color image of the surrounding environment (paragraph [0032], lines 13-18) and updating the three-dimensional map based on a second depth image and a second color image of the surrounding environment (206 in Figure 2), as additionally required by claims 2 and 10; determining a previous frame as a key frame with a common viewpoint as the current frame (“key frame”, paragraph [0033]; common view shown in Figure 4), where the initial pose is estimated by using the key frame (paragraph [0032]), as variously required by claims 5 and 13; using a preset frame to determine the final pose based on the initial pose and the three-dimensional map (paragraph [0037]), as required by claims 7 and 15; and setting a time domain window of preset size and determining the final pose within the time domain window based on the initial pose and the three-dimensional map (paragraphs [0035]-[0036]), as stipulated by claims 8 and 16.
Finally, with respect to claim 17, Lee et al. ‘787 further teach an electronic device comprising a simultaneous localization and mapping system (shown generally in Figure 1, for example) comprising an image capturing device (103 in Figure 1) configured to capture a first color image and a first depth image at a first time period (paragraph [0026], “color images” and “capable of capturing depth information”; and paragraph [0030], line 6, “color-depth (RGB-D) images”); an image pose estimating device configured to extract feature points from the captured first color image (paragraph [0032], lines 8-11) and estimate an initial pose based on matched points of the extracted feature points (paragraph [0032], lines 1-6); a map constructing device configured to construct a three-dimensional map based on the first color image and the first depth image captured at the first time period (paragraph [0032], lines 13-18) and construct an updated three-dimensional map based on a second color image and a second depth image captured at a second time period (206 in Figure 2); and a pose estimating device configured to determine a final pose based on the initial pose and the updated three-dimensional map (212 in Figure 2). Lee et al. ‘787 also disclose that the final pose is determined based on a preset frame (paragraph [0037]), as further defined in claim 18.
Allowable Subject Matter
Claims 3-4, 6, 11-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or otherwise teach extracting and matching line segments and estimating the initial pose based on matched feature points and line segment features when an insufficient number of matched feature points is found, as required by claims 3 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang et al. and Kotake et al. disclose using color images and depth data to map an environment and determine pose. Peri et al., Iwamoto et al., and Rhee et al. variously disclose using determining pose using color and depth images. Lee et al. ‘172 disclose using color and depth images for localization and mapping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
21 September 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665